Earl Warren: Number 9, Ralph D. Abernathy et al.,Petitioners, versus Alabama. -- Mr. Pollak.
Louis H. Pollak: Mr. Chief Justice, may it please the Court. This case arises out of the Freedom Rights of May 1961. The case comes to this Court on certiorari to review a judgment of the Court of Appeals of Alabama, a judgment which affirmed convictions of the 11 petitioners involved in this case, 11 convictions rendered by the Montgomery Circuit Court. Ten of the 11 petitioners were convicted both of breach of peace and of unlawful assembly. The eleventh, a Reverend Wyatt Walker was found guilty only of the latter account of unlawful assembly, but all eleven received the same sentence, 30 days in jail and $100 fine which sentences of course are in suspension pending review here. Now, if it please the Court, the alleged breach of peace consisted and I refer here to the Solicitor's complaint on the basis of which these cases were tried in the Circuit Court consisted in the petitioner's sitting down as a “racially mixed group” at a lunch counter in the Trailway's bus terminal in Montgomery at a time in May of 1961 when Montgomery was under a state of limited Martial Law. Reverend Walker was charged only -- was convicted only of unlawful assembly, not of the breach of the peace itself because he was not one of those who actually sat at the counter, he merely was alleged to have conspired with the others to sit at the counter. Now, if the Court please, as I shall try to demonstrate --
William J. Brennan, Jr.: What do you mean Mr. Pollak with limited Martial Law, by formal declaration, is that it?
Louis H. Pollak: Yes -- no, the record doesn't disclose this Mr. Justice Brennan. The declaration was, if my recollection is right, by the Governor and what it meant for the time period involved which was made 21st through 25th was that the City of Montgomery was in -- for law enforcement purposes controlled by the Montgomery National Guard under the command of General Graham, the Commander of the Guard of whom we will hear more in a second. It was -- I say limited Martial Law, in the sense that, as you will also see the civil officials were still operating under military direction. Now, petitioners submit that a review of these facts, which I'm about to narrate, will show that the instant convictions are vulnerable on almost more federal constitutional and statutory basis than I can account as denial of equal protection of the law in the broader sense and that these prosecutions were plainly designed to enforce racial segregation. As denial of free speech in the sense that, the act of these petitioners in sitting as a racially mixed group at a lunch counter was for them a symbolic utterance of their commitment to desegregation, but they were denied procedural due process in the basic Thompson versus Louisville or vagueness senses in that nothing they did could be equated by any conventional standard with a breach of the peace or if it is then -- if it is under Alabama Law, breach of the peace to sit at a lunch counter then that is a statute which does not give warning of its meaning and that all of the petitioners were denied rights under the -- which have been declared by this Court in Boynton versus Virginia, statutory rights under the Motor Carriers Act declared by this Court in Boynton versus Virginia just five months before this episode arose, the scene of this episode being an Interstate Bus Terminal. Now, this of course requires and what I intend to devote most of my time to a recital of the facts because if I may refer to a question which Mr. Justice Stewart put to Mr. Greenberg at the beginning of the Hamm argument he said there could be a real case of unlawful assembly, could there not and Mr. Greenberg said, indeed there could be a situation in which people would vigorously assert their rights to the, extent of throwing sugar balls. I intend to show, I think I can I satisfy this Court, this is not in any sense a sugar ball throwing case.
Potter Stewart: There is still another argument of course that so far as the Civil Rights Act goes, the new Federal Civil Rights Act goes, you're only invited to ask for service if you think you're entitled to it under the Act and then if you're asked to leave, you're obligated to leave and because then you're only right is to bring a lawsuit. Do you understand that argument?
Louis H. Pollak: I do Mr. Justice and I should hasten to say at this point that in the catalog of federal questions I have recited, you'll note that I did not include the new Federal Civil Rights Act. I don't reject the Act --
Potter Stewart: That was the subject to my question to Mr. Greenberg.
Louis H. Pollak: I fully realize that but I thought I had to carry over to this situation. I don't mean to say that I reject the Federal Civil Rights Act and Mr. Greenberg's argument for this purpose, but it's a -- I think indeed I suppose I could -- petitioners could claim a sort of innocence by association with the contention to which Mr. Greenberg and Senator Motley have made. But the federal questions which have been in this case from the beginning at every level of the proceedings I think are sufficient to our purposes. On May 20, as this Court may remember as well all remember just as citizens, the first group of May 20 of 1961', the first group of freedom riders came to Montgomery. They were met by violence. On May 21, the following day which was a Sunday, late in that day, Montgomery was placed under the Martial Law which I have described as I say I think by governor's determination. At all events, it meant that General Graham was in command of the city for the next four days at least. Meanwhile, the violent events of May 20th were widely disseminated throughout the nation by television and newspaper. Among those -- some of these events I meant most, were read most deeply was one of the one of the petitioners today, John Maguire, a professor of religion at Wesleyan University. Professor Maguire had been born in Montgomery. He telephoned a friend, Reverend William S. Coffin Jr., at the Chaplain of Yale University, and suffice it to say that they talked the matter over and within the next 48 hours they decided that they would go to Montgomery which they did in company with three others, Professor Gaylord Noyce, of the Yale Divinity School; Professor David Swift, Chairman of the Wesleyan Department of Religion; George Smith, then a law student at Yale Law School and now a member of the Bar. Of the four -- out of the five, Smith was a Negro, the other four were white, They left New Haven on Tuesday, May 23rd, traveled to Atlanta, stayed overnight there, and went by bus on Wednesday the 24th, the day before their arrest to Montgomery. By now, their group had swollen to seven because in Atlanta, they encountered two Negro theological students, Clyde Porter and Joseph Charles Jones who accompanied them. In Montgomery, they stayed overnight, the night of the 24th. On the morning of the 25th and this brings us to the events which are decisive, on the morning of the 25th, they determined that they would go on from Montgomery to Jackson, Mississippi. Now, they decided this in the light of the fact that the previous day, two bus loads, two prior bus loads of freedom riders had left from Montgomery and had gone to the Jackson and indeed have been arrested and the arrest in Jackson were the first arrests -- well, none of them -- nobody had been arrested, no freedom riders have been arrested in Montgomery, but it was known that the groups which had left Montgomery were arrested in Jackson. Suffice it to say these seven travelers decided to leave on Thursday morning for Jackson. Pursuant to a request made by General Graham, who as I say was in command of the city at this time, pursuant to a request made by him that he be advised of any movement, the seven travelers telephoned his headquarters and said they would like to take the 11:30 or 12:00 bus to Jackson and would like to be -- if that was the wish of the military to be conveyed down at the Trailway's bus terminal and so, a military convoy came, before the seven, they were staying at the home of Reverend Abernathy, then a pastor in Montgomery.
Speaker: [Inaudible]
Louis H. Pollak: The State National Guard Mr. Justice. They have not been nationalized, no Mr. Justice Harlan. This was the State National Guard.
Potter Stewart: General Graham was representing the Governor of the State?
Louis H. Pollak: I'm sure he is though, I can't tell it to you on the record Mr. Justice Stewart. He was the commander of the Alabama National Guard.
Potter Stewart: Of the State National Guard.
Louis H. Pollak: Of the State National Guard.
Potter Stewart: I suppose that -- is the Governor or the Commander-In-Chief?
Louis H. Pollak: I believe so and I'm sure it says so in the statutes of Alabama, if we can take notice of them but again we don't have this in the record. The military convoy of several cars took the seven would be travelers plus four companions, who are going down to the bus station to see them off down to the bus terminal, the Trailways bus terminal. The four companions were Reverend Abernathy, Reverend Walker whom I've mentioned as having been charged, convicted of only one of these offenses, Reverend Shuttlesworth, whom I think this Court will take judicial recollection of as a frequent recipient of the Court's hospitality, and Bernard Lee, all four Negro's. The eleven were driven by military convoy to the bus terminal. Now, when they reached the bus terminal and I must call upon your sense of visualization here, the street on which the terminal faced was blocked off by the military, Lee Street. There were crowds estimated from 300 to 500 people beyond the troops which meant across the street from the bus terminal and at the ends of the street but some -- but troops, State National Guardsmen, who numbered at least a 100 on some of the estimates, General Graham's estimate went up to several hundred were disposed outside the terminal and between the terminal and the crowd. The military convoy went, took the group of a 11 into a rear entrance, and off the street entrance to the bus terminal and they entered by that rear entrance at the point where they were in effect, guided to by the military. They went into the only available entrance which was a rear entrance to that so-called “White waiting room”. Now, that white waiting room -- let me put it this way, if the Court please, if I can – if in your mind you will imagine that you have no curtains or columns behind you and they entered a rear door somewhat behind where Mr. Justice White's seat would be and where -- that was where they were to come in at the guidance of the military. Inside the waiting room was a lunch counter, at this point, I may use your bench as that lunch counter which was the extreme wall, a lunch counter which ran along this way and sort of curved around approximately where Mr. Louis is sitting and out there would be Lee Street with about -- windows about ten feet back of Mr. Louis but no window giving on to this extended lunch counter and back over there, somewhat to the rear of Mr. Justice Brennan was the ticket counter. Now, I give all these details because this is the setting of our episode. Within the white waiting room into which this racially mixed group were guided with the ticket counter and the white lunch counter and they were about 50 people, guardsmen, other local law enforcement officers including the sheriff, and travelers, and just hangers-on, and newspaper reporters. The seven travelers bought their tickets and then the entire group or almost the entire group with the exception of Reverend Walker proceeded to come toward the lunch counter to sit down, but just before as they were just before this movement towards the counter, three white toughs as they were described by Colonel Porch, the Second Senior Guardsmen in Command. Colonel Porch was in the room, General Graham, the Commanding General was in the room and Sheriff Butler, these were the senior law enforcement officers there.
Potter Stewart: If we can go back a little bit.
Louis H. Pollak: Yes.
Potter Stewart: These military people were there by prearrangement that morning with the petitioners before they left the home of Mr. Abernathy.
Louis H. Pollak: Yes, Mr. Justice.
Potter Stewart: Does the record show at whose request this arrangement was made?
Louis H. Pollak: The record shows Mr. Justice that the arrangement -- the prearrangement was made by a request from General Graham or General Graham's headquarters. Colonel Porch's testimony is precise on that. I think if you will look at page 143 Mr. Justice Stewart, in the middle of the page on 143, “were you aware of any arrangement that General Graham had made with Reverend Walker, asking Reverend Walker at any time, anyone from Reverend Abernathy's house wanted to go any place to let his office know? Yes, I was aware of that. “Was it not -- and it was -- pursuant to that arrangement that this military convoy took place.
Arthur J. Goldberg: [Inaudible]
Louis H. Pollak: There is no basis for any such assumption Mr. Justice Goldberg.
Potter Stewart: This had occurred to me and just -- frankly, thinking it out loud whether this is in many ways different from most of the cases in this general area that we have had here in that you have these people from the beginning and by mutual agreement or prearrangement in custody so to speak of a -- and under the protection of military authorities and that question occurred to me whether or not there might not under such a prearrangement being implied duty to conform to the request that the military authorities as they have gave to this petitioner.
Louis H. Pollak: Mr. Justice --
Potter Stewart: It's quite different from, quite different factually at the -- and to that extent and in that respect --
Louis H. Pollak: I think that is particularly appropriate observation Mr. Justice and what characterizes this situation as I'm just about to indicate is that there was never any request with which they were not in compliance. No warning that they did not heed. They were at all times in compliance with the indicated path of duty and the indicated geographic path until they were arrested with no warning as for example, by total contrast with Edward versus South Carolina. Now I was just about to say that just before the group sat down, there were three so-called white toughs as Colonel Porch identified the men who he said were in that room to make trouble, who started pouring coffee on the seats of the lunch counter. How was this met? Colonel Porch went to the three, found out they weren't travelers and sent them out of the terminal then passing right by all of those law enforcement officers, the group of petitioners sat down at the lunch counter. There is some inconclusive testimony that noise which in any event was high went higher outside. There was also great doubt if the crowd could see at all into the terminal, though their testimony on that point is in conflict. I would only say at this point that, the only people who testified us to visibility, who had actually looked from across the street into the terminal themselves to makes that attempt said one couldn't see, one couldn't tell, if one saw a person certainly what race he was but I would acknowledge that the testimony they have may be said to be in conflict. At all events, in this situation of noise and confusions, perhaps -- but no -- no request not to sit down. The group of at least eight or nine, perhaps ten of the petitioners sat down at that counter, if I may say so, were served coffee and then Colonel Porch gave Sheriff Butler a signal and he went -- that signal was understood by the sheriff to be a signal to arrest. And if you look at page 169 of the record, you will see a photograph as I, said there were news people in the room too, and there is a photograph of Sheriff Butler arresting the freedom riders and you can see he's going down the line of the petitioners that I said, its facing page 168, a not a very good replica of a not very good newspaper photograph but --
Speaker: [Inaudible]
Louis H. Pollak: Mr. Justice Harlan, this testimonies of the waitresses - waitress or waitresses moved from the counter to another part of the waiting room and then that the counter manager served the petitioners. There is no testimony with respect to any refusal but there is testimony that a waitress or waitresses moved from one side from the terminal, -- from the counter. But there was actual service then by the Counter Manager. Now --
Speaker: [Inaudible]
Louis H. Pollak: There was absolutely no request. The testimony of Sheriff Butler is firm on this. He made no such request, he heard no such request and he said he was so disposed standing in the center of the room that everybody must have gone by him and that he would surely have heard anything of that kind. But the decisive testimony, if I may say so, on this issue as on all issues I believe in this case Mr. Justice Harlan is the testimony at the record on pages 219 to 220 of General Graham. Now, Colonel Porch gave a signal to Sheriff Butler to arrest but General Graham, who was the commander of all of the guardsmen and in total control of the city, testified that it was he who had signaled to Colonel Porch that the time was now the time for arrest. And this is his testimony with respect --
Potter Stewart: Now, at what page?
Louis H. Pollak: Page 219 to 220 of the record.
Potter Stewart: Thank you.
Louis H. Pollak: Did you order the arrest of these defendants? Yes, as the military commander here at that time, I did. You signaled to Colonel Porch simple. But the key phrases of these, what was it general that led you to conclude that these defendants should be arrested? Well it was the act of sitting together as a group contrary to the custom, long established custom here in this community under the circumstances. What custom had you in mind in general? White people eat one place and colored eat another, a long established custom pretty well recognized by both parties here in Montgomery. It was the violation by these defendants of that custom under these circumstances and then the question I went on to ask the general whether he had in -- you had warned the defendants not to sit down? “No, I have not.” You had instructed one of your men to do it. “No” and he knew of no instruction by anyone with any warning. Now --
Speaker: [Inaudible]
Louis H. Pollak: You have absolutely no evidence of this whatsoever Mr. Justice.
Speaker: [Inaudible]
Louis H. Pollak: It would be an entirely different case. It would at least then bring you into the realm of what was in discussion, for example in Edwards against South Carolina but this case doesn't even begin to be that. It would be as if -- if I may use this bench again, as if Mr. Lappet had guided all of you into the back door of this courtroom and as you sat down, I'd put you under arrest. Because these petitioners were captives, I don't mean, I mean in the sense that they were within the control of the military and of General Graham. They were -- as they sat down -- shall we say informally, sitting ducks. Now --
Speaker: What pages of record [Inaudible]
Louis H. Pollak: By General Graham's testimony pages 219 to 220, Mr. Justice Harlan. Now, if I may Mr. Chief Justice, I would like to reserve the balance of my time for rebuttal.
Earl Warren: You may and it's close to adjourn gentlemen and we'll adjourn until tomorrow morning.